PER CURIAM.
James Guy Arnold appeals the district court’s order denying relief on his civil action filed pursuant to 42 U.S.C. § 1983 (2000) and 28 U.S.C. § 1332 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Arnold v. Jarrell, No. CA-01-3570 (D.Md. Nov. 12, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.